
	
		II
		112th CONGRESS
		1st Session
		S. 1380
		IN THE SENATE OF THE UNITED STATES
		
			July 18, 2011
			Mr. Vitter (for himself
			 and Mr. DeMint) introduced the following
			 bill; which was read twice and referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To suspend until January 21, 2013, certain provisions of
		  Federal immigration law, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Hinder the Administration's
			 Legalization Temptation Act or the HALT Act.
		2.Suspension of
			 effectiveness of certain laws
			(a)Waiver of
			 inadmissibility of aliens unlawfully presentNotwithstanding clause (v) of section
			 212(a)(9)(B) of the Immigration and Nationality Act (8 U.S.C. 1182(a)(9)(B)),
			 the Attorney General may not waive the application of clause (i) of such
			 section during the period beginning on the date of the enactment of this Act
			 and ending on January 21, 2013.
			(b)ParoleNotwithstanding section 212(d)(5)(A) of the
			 Immigration and Nationality Act (8 U.S.C. 1182(d)(5)(A)), the Attorney General
			 may not exercise the discretionary authority conferred under such section
			 during the period beginning on the date of the enactment of this Act and ending
			 on January 21, 2013, except to parole an alien into the United States—
				(1)to be tried for a
			 crime, or to be a witness at trial, upon the request of a Federal, State, or
			 local law enforcement agency;
				(2)for any other
			 significant law enforcement or national security purpose; or
				(3)for a humanitarian
			 purpose if the life of the alien is imminently threatened.
				(c)Cancellation of
			 removal and adjustment of status for certain nonpermanent
			 residentsNotwithstanding
			 section 240A(b)(1) of the Immigration and Nationality Act (8 U.S.C.
			 1229b(b)(1)), the Attorney General may not exercise the discretionary authority
			 conferred under such section during the period beginning on the date of the
			 enactment of this Act and ending on January 21, 2013.
			(d)Designation for
			 temporary protected status
				(1)LimitationExcept as provided under paragraph (2), no
			 foreign state may be designated or redesignated under section 244(b) of the
			 Immigration and Nationality Act (8 U.S.C. 1254a(b)) during the period beginning
			 on the date of the enactment of this Act and ending on January 21, 2013.
				(2)Rule of
			 constructionThe limitation
			 under paragraph (1) may not be construed to affect any extension of a
			 designation made before the date of the enactment of this Act under section
			 244(b)(3)(C) of the Immigration and Nationality Act.
				(e)Definition of
			 unauthorized alien
				(1)AmendmentSection 274A(h)(3) of the Immigration and
			 Nationality Act (8 U.S.C. 1324a(h)(3)) is amended by striking , or by
			 the Attorney General.
				(2)Sunset
			 provisionThe amendment made
			 by paragraph (1) shall be effective during the period beginning on the date of
			 the enactment of this Act and ending on January 21, 2013.
				(f)Deferred action;
			 extended voluntary departureThe Secretary of Homeland Security may not
			 grant deferred action or extended voluntary departure to any alien during the
			 period beginning on the date of the enactment of this Act and ending on January
			 21, 2013, except to maintain the alien in the United States—
				(1)to be tried for a
			 crime, or to be a witness at trial, upon the request of a Federal, State, or
			 local law enforcement agency;
				(2)for any other
			 significant law enforcement or national security purpose; or
				(3)for a humanitarian
			 purpose if the life of the alien is imminently threatened.
				(g)Regulations
				(1)In
			 generalDuring the period beginning on the date of the enactment
			 of this Act and ending on January 21, 2013, the following provisions of title
			 8, Code of Federal Regulations, are suspended:
					(A)Section
			 274a.12(a)(11).
					(B)Section
			 274a.12(c)(11).
					(C)Section
			 274a.12(c)(14).
					(D)Section
			 274a.12(c)(16).
					(E)Section
			 274a.12(c)(18).
					(2)ReferencesAny
			 reference in paragraph (1) to a section of the Code of Federal Regulations
			 shall be construed to be a reference to that section and any successor
			 section.
				(h)Treatment of
			 certain benefitsAny immigration benefit granted during the
			 period beginning on July 12, 2011, and ending on the date of the enactment of
			 this Act under any authority suspended under subsection (b), (e), (f), or (g)
			 is revoked as of the date of the enactment of this Act.
			
